Citation Nr: 0530357	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for defective 
hearing.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1975 to 
June 1976.

This case comes before  the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.   

The Board notes that the veteran presented testimony during 
an appeals hearing via video conference before the 
undersigned Veterans Law Judge (VLJ) in April 2005.  A copy 
of the hearing transcript issued following the hearing is of 
record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  In a September 1981 rating decision, the RO denied the 
veteran's claim of service connection for defective hearing.  
He was notified of this decision and of his appellate rights 
that same month.  The veteran did not file a timely appeal 
with respect to this issue, and this decision is final.

3.  The evidence associated with the claims file since the 
September 1981 rating decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claim. 



CONCLUSIONS OF LAW

1.  The unappealed September 1981 rating decision, which 
denied entitlement to service connection for defective 
hearing is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).

2. The evidence received since the September 1981 rating 
decision, which denied service connection for defective 
hearing, is not new and material, and the claim for this 
benefit is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 3.159(c)(4)(iii), VA stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to reopen his previously 
denied claim via the RO letter issued in May 2002, the July 
2002 rating decision, and the November 2002 statement of the 
case (SOC).  In addition, the May 2002 RO letter and the 
November 2002 SOC provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.    

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letter, the rating decision, and 
the SOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in a May 2002 RO letter, the veteran was 
given notice of the VCAA requirements, which was prior to the 
initial July 2002 unfavorable AOJ decision that is the basis 
of this appeal.

In this respect, the May 2002 RO letter properly notified the 
appellant of the evidence required to substantiate his claim.  
In addition, the reasons and bases of the July 2002 rating 
decision and the November 2002 SOC specifically explained to 
the appellant what the evidence must show in order to reopen 
his previously denied claim for service connection.  
Furthermore, although it is unclear from the record whether 
the appellant was explicitly asked to provide "any evidence 
in [his] possession that pertains" to his claims.  See 38 
C.F.R. §  3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The AOJ's 
May 2002 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the November 2002 SOC contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

In this case, in its September 1981 rating decision, the RO 
denied the claim because there was no showing that the 
veteran's hearing loss was aggravated in service, as would be 
required because the veteran exhibited hearing loss in his 
entrance examination.  The veteran did not file a notice of 
disagreement with the rating decision within one year of its 
issuance.  As such, this decision became final.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for a defective hearing was received prior 
to that date (in February 2001), those regulatory provisions 
do not apply.

The Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in September 
1981.  

The veteran filed to reopen the claim in February 2001.  The 
RO sent letters in May 2001 and May 2002 explaining to the 
veteran the need to provide new and material evidence to 
reopen the claim, and defining what constituted "new" and 
"material" evidence.  The veteran failed to supply any new 
evidence, and the RO consequently denied reopening the claim 
for defective hearing.

In August 2002, the veteran submitted VA treatment records 
from March 2001 and August 2001.  The March 2001 treatment 
record addressed the fitting of hearing aids, but did not 
address the veteran's loss of hearing.  The August 2001 
treatment record discussed the viability of different 
diagnostic tests to evaluate the veteran's hearing loss.  
However, this record likewise did not address the veteran's 
actual loss of hearing.

As stated above, "new and material evidence" is defined as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Although these VA treatment 
records submitted in August 2002 are new since they were not 
previously submitted, they are not material in that they do 
not bear directly and substantially upon the specific matter 
under consideration, namely the inservice aggravation of the 
veteran's hearing loss.
Consequently, the Board finds that the claim cannot be 
reopened and the veteran's appeal must be denied.


ORDER

As new and material evidence has not been submitted, the 
appellant's claim for service connection for defective 
hearing is not reopened.  


	                        
____________________________________________
	C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


